IN THE SUPREME COURT OF THE STATE OF IDAHO
                                Docket No. 42589


SOHAR CHAVEZ,                                       )
                                                    )   Boise, May 2015 Term
     Claimant-Respondent,                           )
                                                    )   2015 Opinion No. 64
v.                                                  )
                                                    )   Filed: July 7, 2015
KEVIN STOKES,                                       )
                                                    )   Stephen W. Kenyon, Clerk
    Defendant-Appellant.                            )
_____________________________________               )


       Appeal from the Industrial Commission of the State of Idaho.

       The Industrial Commission’s order is affirmed. Costs and fees on appeal
       are awarded to respondent.

       Bowen & Bailey, LLP, Boise, attorneys for appellant. R. Daniel Bowen
       argued.

       Richard S. Owen, Owen & Farney, Nampa, attorneys for respondent.
       Richard S. Owen argued.

                            _________________________________
W. JONES Justice.
                                    I. NATURE OF THE CASE
       Appellant Kevin Stokes employed Respondent Sohar Chavez as a part-time irrigator on
Stokes’s farm. During the course of his employment, Chavez was injured when his finger slipped
into the chain of a motor on an irrigation line. Life Flight Network (Life Flight) transported
Chavez from the area of Fruitland/Payette, Idaho, to Saint Alphonsus Regional Medical Center
(Saint Alphonsus) in Boise, Idaho. Chavez’s finger could not be reattached, and a physician at
Saint Alphonsus amputated it. A few days after the injury, Life Flight billed Chavez $21,201.00
for the transport. Chavez then filed a claim for worker’s compensation. Stokes, as the employer
of Chavez, was uninsured for purposes of worker’s compensation law, but has paid all medical
expenses related to the injury except the Life Flight bill, which he has disputed, contending that
the transport was unreasonable. The Idaho Industrial Commission (the Commission) determined



                                                1
that the Life Flight transport was reasonable under Idaho Code section 72-432(1). Stokes appeals
to the Court. We affirm.
                           II. FACTUAL AND PROCEDURAL BACKGROUND
       Stokes owned a farm in Fruitland and employed Chavez as a part-time irrigator. On
September 8, 2012, around 5:00 p.m., Chavez suffered a partial amputation of his left pinky
finger when his hand slipped into the chain of a motor on an irrigation line on one of Stokes’s
properties in the Fruitland/Payette area. Chavez drove himself to the home of an off-duty Payette
County police officer, who called 911. Stokes received a call from Payette County Dispatch
informing him of Chavez’s injury.
       Stokes arrived at the police officer’s residence, as did the County Paramedics for the City
of Fruitland/Payette (the paramedics). The paramedics observed that Chavez had vomited and
was writhing, moaning, and appeared in considerable pain. The Prehospital Care Report by a
paramedic at the scene stated:
       S- Requested to respond . . . for a male patient with a partial amputation of his left
       pinkie finger. Patient is a 49 year old male . . . . Patient is Spanish speaking only
       and is unable to state how the injury occurred nor offer and [sic] subjective
       information. Bystander an off duty Payette County Police Officer reports that
       patient came driving up to his residence in a vehicle and showed him his injury.
       Off Duty Payette County Paramedics EMT reports that that [sic] the patient has
       vomited once since his arrival with the patient. Bystander then called 911. . . .
       O- Arrived on location. . . . Noted an off duty EMT elevating left hand.
       PRIMARY: Patient presented conscious and alert, patient is not able to answer
       questions due to language barrier. Patient is writhing and moaning and appears to
       be in considerable pain. . . .
       SECONDARY: . . . . left pinkie finger at the first knuckle is severely lacerated
       and appears fractured[.] No active bleeding present. Noted strong regular
       bounding radial pulses.
       A- Traumatic injury to left pinkie finger.
       P- Off duty Payette County Paramedics EMT land-lines Medic 20 and advises
       finger may be able to be surgically fixed. Life Flight Network is requested to
       launch. . . . Left pinkie finger was bandaged and secured . . . . Life Flight crew
       arrives. Patient care transferred to crew with a full verbal report. Medic 20
       cleared.
Life Flight transported Chavez to Saint Alphonsus, but his finger could not be reattached. Hand
specialist Mark Clawson, M.D., amputated the finger.
       On September 12, 2012, Life Flight sent Chavez a statement with a due balance of
$21,201.00 for the transport. On October 10, 2012, Chavez filed a complaint for worker’s


                                                 2
compensation. On December 17, 2012, Stokes filed an amended answer. Stokes conceded that all
reasonable and necessary medical expenses were due to Chavez as his employee, but Stokes
disputed whether the Life Flight transport was reasonable and necessary under Idaho Code
section 72-432(1).
        The Commission assigned the matter to Referee Michael E. Powers, who held a hearing
on October 30, 2013. Relevant here, Stokes submitted into evidence a letter by an orthopedic
surgeon in Boise, Paul C. Collins, M.D. Dr. Collins opined:
                   Having reviewed the case and specifically, as an example, the x-ray report
        . . . , it is evident that this is a 5th finger crushing/tearing type injury that was not
        in any way, shape or form, life critical. For that reason I do not understand why
        Life Flight was called or addressed in the first place, and why the case was not
        taken to Holy Rosary. Indeed, it is extremely reasonable that the patient would be
        taken physically to Holy Rosary Hospital. Had there been an incident which may
        in some way benefitted from a vascular reconstruction, then the patient could be
        transferred to St. Alphonsus or St. Luke’s. Indeed, this was in no way necessary.
                   Again, it would appear to me, quite clearly, that the patient should have
        been taken by ambulance or other vehicle directly to Holy Rosary Hospital for an
        initial assessment there. I do not see how this was justified relative to a helicopter
        trip.
        On March 10, 2014, the Referee issued his Findings of Fact, Conclusions of Law, and
Recommendation. The Referee recognized that the sole issue was whether the Life Flight
transport of Chavez to Saint Alphonsus constituted reasonable medical care under Idaho Code
section 72-432(1). The Referee concluded that no evidence in the record demonstrated that it was
reasonable or necessary to transport Chavez with Life Flight from the Fruitland area to Boise
“based on an apparent misconception that [his] small fingertip could be salvaged.” Further, the
Referee found: “Even if it could have been salvaged, there is no evidence that such could not
have been accomplished at Holy Rosary or [if the finger could not have been salvaged] that
arrangements could not have been made to transfer him to St. Alphonsus.”
        After receiving the Referee’s recommendation, the Commission requested supplemental
briefing. 1 On September 26, 2014, the Commission issued its Findings of Fact, Conclusions of

1
 The Commission asked the parties: “If the Commission determines that the treatment is unreasonable, thus freeing
Employer from the obligation of payment, is the Claimant exposed to civil action for collection of the bill?” The
Commission also asked:
                How is this case different than the following scenario: Claimant suffers a compensable
        low back injury. Medical care is provided up to a point, but surety eventually denies further care.
        Claimant goes off on his own and receives extensive additional care. Later, he seeks the
        Commission’s determination that such care was needed and reasonable. The Commission finds the


                                                        3
Law, and Order. The Commission did not adopt the Referee’s recommendation. The
Commission determined: “The treatment Claimant received from Life Flight following his
industrial accident on September 8, 2012[,] was reasonable under Idaho Code section 72-
432(1).” Stokes appeals to this Court.
                                            III. ISSUES ON APPEAL
1.       Whether the Commission erred by finding that Chavez’s Life Flight transport for a work-
         related injury was reasonable under Idaho Code section 72-432(1).
2.       Whether Chavez is entitled to attorney’s fees on appeal.
                                         IV. STANDARD OF REVIEW
         The Court reviews the Commission’s findings of fact for substantial and competent
evidence. Shubert v. Macy’s West, Inc., 158 Idaho 92, 98, 343 P.3d 1099, 1105 (2015).
“Substantial and competent evidence is relevant evidence which a reasonable mind might accept
to support a conclusion.” Id. “Substantial and competent evidence is more than a scintilla of
evidence, but less than a preponderance.” Hope v. Indus. Special Indem. Fund, 157 Idaho 567,
570, 338 P.3d 546, 549 (2014). “We will not disturb the Commission’s findings on the weight
and credibility of the evidence unless those conclusions are clearly erroneous.” Shubert, 158
Idaho at 98, 343 P.3d at 1105. “We exercise free review over the Commission’s legal
conclusions.” Id.
                                                  V. ANALYSIS
A.       The Commission did not err by finding that Chavez’s Life Flight transport was
         reasonable medical treatment under Idaho Code section 72-432(1).
         Idaho Code section 72-432(1) provides:
         Subject to the provisions of section 72-706, Idaho Code, the employer shall
         provide for an injured employee such reasonable medical, surgical or other
         attendance or treatment, nurse and hospital services, medicines, crutches and
         apparatus, as may be reasonably required by the employee’s physician or needed
         immediately after an injury or manifestation of an occupational disease, and for a
         reasonable time thereafter. If the employer fails to provide the same, the injured
         employee may do so at the expense of the employer.



         care was unreasonable. Would anybody argue that Claimant is not on the hook for the expenses in
         question? Does it matter that in one scenario Claimant sought the care, while in the other it was
         simply provided?
The Commission finally posited: “We appreciate that the provider [Life Flight] appears disinterested in getting paid,
but if Employer is relieved of responsibility for payment, is it appropriate to conclude that provider is foreclosed
from other remedy [sic]?” The Commission did not discuss their supplemental questions in its order.


                                                         4
I.C. § 72-432(1). In this case, the primary issue is whether Chavez’s Life Flight transport was
reasonable medical treatment under Idaho Code section 72-432(1). If so, Stokes is obligated to
provide for such treatment.
       This issue presents us with the opportunity to clarify the appropriate considerations to
determine whether a claimant’s treatment is reasonable. In Sprague v. Caldwell Transportation,
Inc., 116 Idaho 720, 779 P.2d 395 (1989), the Court examined three factors to determine the
reasonableness of the claimant’s treatment. Since Sprague, the Court has used these three factors
for its reasonableness inquiry, but we are persuaded that these factors should not be considered
the exclusive test for reasonableness of medical treatment. Moreover, we hold that the
Commission’s determination of reasonableness should be reviewed by this Court as a finding of
fact under the substantial and competent evidence standard, not as a question of law subject to
free review.
       In Sprague, the claimant argued that the employer’s surety was obligated to pay for his
chiropractic treatment for a back injury. Id. at 720–21, 779 P.2d at 395–96. Although the referee
found that the claimant “made gradual improvement” during the period of treatment and that the
charges for the treatment “were fair, reasonable and similar to others in the same profession,” the
referee reasoned that the claimant’s accident and injury “did not necessitate the type of care”
provided by the chiropractor. Id. at 721–22, 779 P.2d at 396–97. Therefore, the referee
concluded that the treatment was not reasonable and the surety was not obligated to pay for the
treatment. Id. at 721, 779 P.2d at 396. The Commission adopted the referee’s findings of fact,
conclusions of law, and order in its entirety. Id.
       This Court reversed. Id. at 720, 779 P.2d at 395. The Court distinguished between
findings of fact pertaining to the claimant’s treatment and the conclusion of law that the
treatment was unreasonable. Id. at 722–23, 779 P.2d at 397–98. The Court emphasized three
facts as “beyond cavil or dispute”: “a) the claimant made gradual improvement from the
treatment received; b) the treatment was required by the claimant’s physician; and c) the
treatment received was within the physician’s standard of practice the charges for which were
fair, reasonable and similar to charges in the same profession.” Id. The Court then explained that
the Commission’s finding that the claimant’s accident and injury did not necessitate the type of
care provided by the chiropractor “incorrectly focuse[d] on the necessity of the treatment, rather




                                                     5
than on whether it was reasonable and was required by [the claimant’s] physician.” Id. at 722,
779 P.2d at 397. The Court stated:
       I.C. § 72-432(1) obligates the employer to provide treatment, if the employee’s
       physician requires the treatment and if the treatment is reasonable. It is for the
       physician, not the Commission, to decide whether the treatment is required. The
       only review the Commission is entitled to make of the physician’s decision is
       whether the treatment was reasonable.
Id. Based on its interpretation of Idaho Code section 72-432(1), the Court determined that the
Commission exceeded its authority by basing its legal conclusion of reasonableness on its
finding that the treatment was not necessary. Id. In light of the three undisputed facts, the Court
held that the Commission’s legal conclusion that the claimant’s treatment was unreasonable
“cannot stand.” Id. at 722–23, 779 P.3d at 397–98.
       Approximately four years later, in Hipwell v. Challenger Pallet & Supply, 124 Idaho 294,
859 P.2d 330 (1993), the Court stated that “Sprague requires the claimant make ‘gradual
improvement from the treatment received’” for the employer to be obligated to pay for treatment.
Hipwell, 124 Idaho at 298, 859 P.3d at 334 (emphasis added) (quoting Sprague, 116 Idaho at
722, 779 P.2d at 397). The Court also described Sprague as holding:
       I.C. § 72-432(1) “requires the employer to pay for the costs of reasonable medical
       treatment required by the employee’s physician,” Sprague, 116 Idaho at 721, 779
P.2d at 396, where three circumstances are present: “a) the claimant made
       gradual improvement from the treatment received; b) the treatment was required
       by the claimant’s physician; and c) the treatment received was within the
       physician’s standard of practice the charges for which were fair, reasonable and
       similar to charges in the same profession.” Sprague, 116 Idaho at 722–23, 779
P.2d at 397–98.
Hipwell, 124 Idaho at 298, 859 P.3d at 334. Thus, Hipwell strongly suggested that Sprague’s
three-factor test was the exclusive method to determine reasonableness. Subsequent cases have
applied or referenced this three-factor test. See Shubert, 158 Idaho at 100–01, 343 P.3d at 1107–
08; Harris v. Indep. Sch. Dist. No. 1, 154 Idaho 917, 928, 303 P.3d 604, 615 (2013); Magee v.
Thompson Creek Mining Co., 142 Idaho 761, 766, 133 P.3d 1226, 1231 (2006); Jarvis v.
Rexburg Nursing Ctr., 136 Idaho 579, 585, 38 P.3d 617, 623 (2001).
       After careful review, however, we conclude that any indication in our prior cases that the
three factors from Sprague were the sole means to determine reasonableness was an unsound
reading of that opinion. In fact, we overrule Sprague to the extent that it stands for the adoption
of a specific test for the reasonableness of medical treatment under Idaho Code section 72-


                                                6
432(1). We also overrule Sprague’s holding that the reasonableness of medical treatment is a
question of law. This Court’s review of the Commission’s determination of the reasonableness of
the claimant’s medical treatment pursuant to Idaho Code section 72-432(1) is a question of fact
to be supported by substantial and competent evidence.
       Justice Bistline’s specially concurring and dissenting opinion from Hipwell reflects the
appropriate view of Sprague and the reasonableness inquiry in Idaho Code section 72-432(1).
Justice Bistline, who authored Sprague, explained in Hipwell:
               The central holding in Sprague is that it is not the Commission’s function
       to “decide whether the treatment is required. The only review the Commission is
       entitled to make of the physician’s decision [to treat] is whether the treatment was
       reasonable.” 116 Idaho at 722, 779 P.2d at 397. The relevant inquiry is whether
       that treatment was reasonable. The majority, then, is incorrect in stating that an
       employer must pay for the costs of reasonable medical treatment required by the
       employee’s physician only when the three circumstances found in Sprague are
       present. To the contrary, an employer must pay for the costs of reasonable
       medical treatment required by the physician, period. The three circumstances of
       Sprague merely constituted evidence in that case that such treatment was
       reasonable, not an iron-clad test.
               It is thus readily apparent that Sprague does not require that the claimant
       make gradual improvement from the treatment received. Whether the claimant’s
       condition gradually improved should not be determinative of whether treatment is
       reasonable. Certainly it is conceivable that a course of treatment seemed
       necessary at the time the doctor prescribed it, even though the patient
       unfortunately did not improve. The reasonableness of a doctor’s determination
       that treatment is indicated should be measured at the time the doctor prescribes
       treatment, not by “armchair doctoring” afterwards with the benefit of hindsight.
Hipwell, 124 Idaho at 300, 859 P.2d at 336 (Bistline, J., specially concurring and dissenting)
(alteration in original). We agree that Sprague was limited to the facts of the case. We also agree
that the central holding of Sprague, which remains valid, is simply: “It is for the physician, not
the Commission, to decide whether the treatment is required. The only review the Commission is
entitled to make of the physician’s decision is whether the treatment was reasonable.” 116 Idaho
at 722, 779 P.2d at 397.
       The Commission’s review of the reasonableness of medical treatment should employ a
totality of the circumstances approach. We are hesitant to provide specific factors for this fact-
specific approach because, as we have seen with Sprague, those factors may be later interpreted
as definitive in the matter. We note at a minimum, however, that the treatment must be required
by the physician, see id., as defined by worker’s compensation law, unless it is treatment



                                                7
“needed immediately after an injury or manifestation of an occupational disease.” I.C. § 72-
432(1). We also caution against a retrospective analysis, which relies on the benefit of hindsight.
That kind of analysis would serve only to second-guess the treatment requirement of the
physician without a fair consideration of the information known at the time and place of
treatment and any exigent circumstances.
       In this case, the Commission had substantial and competent evidence for its finding that
Chavez’s Life Flight transport for his injury was reasonable medical treatment under Idaho Code
section 72-432(1). All facts and inferences are viewed in the light most favorable to Chavez, who
prevailed before the Commission. Thrall v. St. Luke’s Reg’l Med. Ctr., 157 Idaho 944, 947, 342
P.3d 656, 659 (2015). “We will not disturb the Commission’s findings on the weight and
credibility of the evidence unless those conclusions are clearly erroneous.” Shubert, 158 Idaho at
98, 343 P.3d at 1105.
       In this case, the Commission first found that Chavez was treated by a physician. Idaho’s
worker’s compensation law defines “physician” as:
       medical physicians and surgeons, ophthalmologists, otorhinolaryngologists,
       dentists, osteopaths, osteopathic physicians and surgeons, optometrists,
       podiatrists, chiropractic physicians, and members of any other healing profession
       licensed or authorized by the statutes of this state to practice such profession
       within the scope of their practice as defined by the statutes of this state and as
       authorized by their licenses.
I.C. § 72-102(25). The Commission determined that the paramedics and Medic 20 met this
definition of “physician” because both paramedics and EMTs are authorized and licensed in the
State of Idaho to carry out the practice of emergency care under the supervision of a physician.
See I.C. § 56-1012(18), (23). This determination has not been challenged on appeal.
       Next, the Commission found that a physician, either a paramedic or Medic 20, “made the
determination that it was possible to reattach the tip of Claimant’s finger and that taking him to
St. Alphonsus-Boise was Claimant’s best chance of success for the procedure.” The Commission
also found that the “emergency treatment decision” of the paramedic or Medic 20 was more
persuasive than Dr. Collins’s opinion on the reasonableness of the treatment because Dr. Collins
“was not Claimant’s physician, nor was he present or involved in Claimant’s treatment.” Further,
the Commission found that there was no evidence in the record that the Life Flight call for
transport “was a mistake.” Based on the evidence in the record, the Commission had substantial
and competent evidence for these findings. Further, in light of these factual findings, the


                                                8
Commission had substantial and competent evidence to find that the Life Flight transport was
reasonable medical treatment under Idaho Code section 72-432(1). We recognize that the Life
Flight transport may be seen as arguably unnecessary with the benefit of hindsight, but the
evidence nonetheless supports the Commission’s finding that the Life Flight transport was
reasonable medical treatment at the time of Chavez’s injury.
B.     We award attorney’s fees on appeal to Chavez.
       Chavez requests attorney’s fees on appeal pursuant to Idaho Code section 72-804. It
states in part: “If the commission or any court before whom any proceedings are brought under
this law determines that the employer . . . contested a claim for compensation made by an injured
employee . . . without reasonable ground . . . the employer shall pay reasonable attorney fees in
addition to the compensation provided by this law.” I.C. § 72-804. “Attorney fees and costs are
properly awarded when an appeal asks this Court to do nothing more than reweigh the evidence
submitted to the Commission.” Spivey v. Novartis Seed Inc., 137 Idaho 29, 35, 43 P.3d 788, 794
(2002) (quoting Duncan v. Navajo Trucking, 134 Idaho 202, 204, 998 P.2d 1115, 1117 (2000)).
In this case, we award Chavez attorney’s fees on appeal. Stokes’s appeal is without reasonable
ground because he is simply requesting that we “reweigh the evidence and reach a different
conclusion than the Commission.” Hutton v. Manpower, Inc., 143 Idaho 573, 576, 149 P.3d 848,
851 (2006).
                                       VI. CONCLUSION
       The order of the Commission is affirmed. Attorney’s fees and costs on appeal are
awarded to Chavez.
       Chief Justice BURDICK, Justices EISMANN, J. JONES and HORTON CONCUR.




                                               9